DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2021, regarding the 35 USC 112 rejections  (Page 6, Paras 2 and 3) have been fully considered and are persuasive, in light of the amendment. In light of the amendment, the related rejections have been withdrawn. 
Applicant's arguments regarding the 35 USC 102 rejections of amended Claim 1 (Page 6-8) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Harris’ surgical stapler does not feature a “therapeutic  agent applied as a coating to the distal portion of the buttress to form a first tab at the distal portion of the buttress, with identical arguments regarding the proximal portion (Page 7 Last Para to Page 8, 1st  Para), the examiner disagrees, pointing out that:
Harris teaches coating application of the therapeutic agent (claim 1) or chemotherapy drug (Claim 17), as detailed in the rejection below (note references to at least coating 367, Fig. 59, Para 0539; also coating is disclosed as a general technique to retain the therapeutic/chemotherapy agent within the buttress – Para 0406: “one or more coatings or other structures used to retains the medicant within the adjuncts”). Note that in all interpretations A-G, the therapeutic agent is present (including as applied as a coating), to either or both of the proximal and distal ends/portions of the buttress (see corresponding features identified and discussed in each of interpretations A-G, below).
Harris teaches each of the proximal and distal portions as tabs (in other words, tabs that are formed, since they are present, thus they have been formed) including the therapeutic agent (claim 1) or chemotherapy drug (Claim 17), as each of the distal portion/end/side and proximal portion/end/side represents (i.e. FORMS) a respective tab (see Merriam-Webster definition of “tab”, including meaning #1a, since each distal/proximal end represents a projecting portion projecting out of a middle/center portion of said buttress, or meaning #1b, since each distal or proximal portion/end/side represents an addition at least with respect to a center or middle portion of the buttress; see for context the alternative identifications for distal and proximal ends, discussed below).
Regarding (i) the implicit suggestion made by the Applicant, that the examined Fig. 4 allegedly represents a significantly different buttress than Harris’ buttress (see Fig. 4 included on Page 7 of the Response), and (ii) regarding the limitation “to form” being absent from Harris’ disclosure (Page 7, last line), the examiner disagrees and points out that:
Harris’ disclosure reads on the presently claimed language, which is the same that may be said about the filed drawings/specification. 
The examiner also points out that although the examined Fig. 4 may depict two medicant-loaded tabs 46, 48 having a specific shape and/or structure, featuring a specific geometric or structural interrelationship with the remaining, medicant-free portions of the buttress, these limitations are not currently included in the claim set. 
Finally, the examiner points out that the phrase “to form” is not interpreted as narrowly as implying a specific geometric or structural interrelationship between the medicant-free and medicant-loaded regions of the buttress, for example the phrase is not understood as implying a distinct boundary between formed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20170055986 by Harris et al. (hereinafter “Harris”). 
Regarding Claim 1, Harris teaches a surgical stapling device (stapler 50 in Fig. 4, or stapler 10 in Fig. 1), comprising: 

a buttress (“adjunct” , Para 0408: “targeted delivery of the medicants can be accomplished by incorporating the medicants into regions …adjunct formed in a pattern that allows a certain spatial distribution of the medicants upon their delivery”) attached to the cartridge jaw member (Para 0013: “biocompatible adjunct material is releasably retained on the cartridge”) , the buttress having a distal portion and a proximal portion, each of the distal portion/end/side and proximal portion/end/side representing (i.e. FORMING) a respective tab (see Merriam-Webster definition of “tab”, including meaning #1a, since each distal/proximal end represents a projecting portion projecting out of a middle/center portion of said buttress, or meaning #1b, since each distal or proximal portion/end/side represents an addition at least with respect to a center or middle portion of the buttress; see for context the alternative identifications for distal and proximal ends, discussed below). Harris’ buttress includes a therapeutic agent (“medicant” through the specification”) applied to the distal portion/end , and a therapeutic agent applied to the proximal portion/end of the buttress, as disclosed in any of the following alternative interpretations:
A – buttress 316 in Fig. 48, having a distal end/portion on the left and proximal end/portion on the right as oriented therein. The therapeutic agent is represented by “”fourth fiber lattice section 318d, which is configured to facilitate hemostasis” (Para 0512). Note “fourth fiber lattice section 318d has a third medicant 320”, Para 0512;

C - buttress 184  in Fig. 33, having a distal end/portion on the left and proximal end on the right as oriented therein, alternatively  having a distal end/portion oriented away from the viewer (into the depth of the figure) and a proximal end/portion close to/facing the viewer of Fig. 34. In any of these two interpretations, medicants G1 and G2 (alternatively G3 and G4) are therapeutic agents provided in the buttress – see  Para 0446;
D - buttress 171 in Fig. 30, having a distal end/portion on the left and proximal end/portion on the right as oriented therein, alternatively  having a distal end/portion oriented away from the viewer (into the depth of the figure) and a proximal end/portion close to/facing the viewer of Fig. 30. In any of these two interpretations, medicants D1 and D2 are therapeutic agents provided in the buttress – see  Para 0825;
E - buttress 176 in Fig. 32, having a distal end/portion on the left 180b and proximal end/portion on the right 180a as oriented therein, alternatively  having a distal end/portion 178b oriented away from the viewer (into the depth of the figure) and a proximal end/portion 178a close to/facing the viewer of Fig. 32. In any of these two interpretations, multiple or a single medicant are therapeutic agents provided in the buttress – see Para 0444;
F - buttress 361 in Fig. 59, having a distal end/portion on the left and proximal end/portion on the right as oriented therein, alternatively  having a distal end/portion oriented away from the viewer (into the depth of the figure) and a proximal end/portion close to/facing the viewer of Fig. 59. In any of these two interpretations, multiple or a single medicant are therapeutic agents provided in the buttress, in the form of a coating 367 on the left/distal end of 
G - buttress 100 in Figs. 6-8, having a distal end/portion on the left and proximal end/portion on the right as oriented therein, alternatively  having a distal end/portion oriented away from the viewer (into the depth of the figure) and a proximal end/portion close to/facing the viewer of the figure. In any of these two interpretations, multiple or a single medicant are therapeutic agents provided in the buttress, in the form of “different locations and using different absorbable coatings” (Para 0409-0411). Note a multitude of agents A-C provided as coatings, on various facets/surfaces 100a-b of the buttress 100, permitting a range of interpretations that anticipate the claimed language.
Regarding the limitation “therapeutic agent applied as a coating”, Harris further teaches that the therapeutic agent is applied as a coating (see at least coating 367, Fig. 59, Para 0539; also coating is disclosed as a general technique to retain the therapeutic/chemotherapy agent within the buttress – Para 0406: “one or more coatings or other structures used to retains the medicant within the adjuncts”). Note that in all interpretations A-G, the therapeutic agent is present (including as applied as a coating), to either or both of the proximal and distal ends/portions of the buttress.

Regarding Claim 16, Harris teaches a method of treating tissue with the stapler of Claim 1 (see details above), comprising stapling tissue (Para 0008: “stapling the adjunct material to the tissue”, Para 0051: “biocompatible adjunct material is releasably retained on the cartridge body and is configured to be delivered to tissue by deployment of the staples in the cartridge body to form a staple line”, etc.)

Regarding Claim 17, it recites quasi-identical language to Claim 1 above, except “therapeutic agent” being substituted by “chemotherapy drug”. For brevity purposes, the rejection of Claim 17 is duplicated below, as it follows in identical terms that of Claim 1 above, keeping in mind the term substitution discussed.

Regarding Claim 3 and 19 (similar limitations, different dependency) , Harris further  teaches a second buttress is attached to the anvil jaw member (Harris teaches both embodiments wherein (A) the buttress is attached to one jaw, and (B) wherein the buttress is attached to both jaws, including the anvil: Para 0033: “biocompatible adjunct material releasably retained on at least one of the tissue-facing surfaces of the cartridge body and the anvil” , the second buttress having a distal portion and a proximal portion, at least one of the distal portion and the proximal portion having a therapeutic agent thereon (identical considerations apply to the anvil/second buttress, as they do to the cartridge/first buttress, as discussed in the rejection of Claim 1, above – see corresponding interpretations A-G identified and detailed above). Additional support is provided by the embodiments shown in Fig 160 (note a cartridge/first buttress 1800b at the bottom, and an anvil/second buttress 1800a at the top – Para 0947-0949).

Regarding Claim 4 and 20 (similar limitations, different dependency), Harris further teaches coating to the distal portion of the second buttress to form a first tab at the distal portion of the second buttress, and the therapeutic agent is applied as a coating to the proximal portion of the second buttress to form a second tab at the proximal portion of the second buttress. 
Note that identical considerations apply to the anvil/second buttress, as they do to the cartridge/first buttress, as discussed in the rejection of Claim 1. Regarding “tab”, note that an end/termination of a buttress like any of those in the multiple interpretations discussed above, represents a tab. Additionally, refer to illustrations of dual-buttress staplers, like that of Fig. 160, Paras 0947-0949.

Regarding Claim 5, Harris further teaches that the therapeutic agent is any of [long list of agents, including: amino acids (Para 0402), peptides (Para 0392), polysaccharides (Para 0474), cytokines (Para 0397), etc. ] or combinations thereof (see “Claim interpretations” above).

Regarding Claim 6, Harris further teaches that the therapeutic agent is a chemotherapy drug (Para 0968: “The at least one medicant can include an anti-cancer agent (e.g., a monoclonal antibody, a chemotherapy agent such as an alkylating agent, etc.) so as to be targeted to treat a specific disease, in this case cancer”).

Regarding Claim 7 and 21 (similar limitations, different dependency), Harris further teaches that the chemotherapy drug is any of [long list of agents, including: paclitaxel, docetaxel, epirubicin, etc. (Para 0401: “limiting examples of anti-cancer agents include … ”)] or combinations thereof (see “Claim interpretations” in the prior Office Action).

Regarding Claim 8, Harris further teaches that the therapeutic agent is combined with an excipient including [long list of agents, including:  “salt” (Para 0803), acid (Para 0389), a polyhydric alcohol (Paras 0571, 0601), a surfactant (Para 0894), a low molecular weight poly (ethylene glycol) – Para 0390, 0473, 0586, 0601), etc.  ] or combinations thereof (see “Claim interpretations” in the prior Office Action).

Regarding Claims 9-13, Harris anticipates each claim, because each respective claim includes a limitation narrowing down one specific type of optional agents, out of the list of multiple agents/excipients recited in Claim 8. 
Because Harris already teaches a plurality of the agents/excipients out of the list of Claim 8 (see above), additional limitations directed to other agents/excipients are not necessary to be specifically anticipated by Harris, as they represent contingent/optional limitations (MPEP . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under AIA  35 U.S.C. 103  as being unpatentable over Harris in view of US Pub 20120168486 by Ingmanson et al (“Ingmanson”).
Regarding Claims 14-15 (similar limitations, different dependency), Harris does not expressly disclose that the buttresses are attached by sutures.
Ingmanson teaches a sutures S1 and S2 attaching a first/cartridge buttress 500 (right, in Fig. 2) to the cartridge 220 (Fig. 2), and sutures S3 and S4 attaching a second / anvil buttress 500 (left, in Fig. 5) onto the anvil 320 – Para 0042.
It would have been obvious to a person of ordinary skill in the art having the teachings of Harris and Ingmanson before them at the time the application was filed, to modify Harris’ device to further include sutures attaching the buttresses, as disclosed by Ingmanson. A person of ordinary skill in the art  would have appreciated the advantage of sutures, as they allow simple attachment of the buttresses onto the jaws at only the distal and proximal ends, while 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VALENTIN NEACSU/Primary Examiner, Art Unit 3731